Citation Nr: 1601727	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-02 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial increased rating for coronary artery disease (CAD), status post stent and myocardial infarction, currently rated 60 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to March 1968 with service in Vietnam. 

This appeal to the Board of Veterans' Appeals, hereinafter the Board, arose from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that, in pertinent part, granted service connection for coronary artery disease (CAD), status post myocardial infarction (MI) and stent insertion with an initial 10 percent rating assigned effective April 2, 2007.  Subsequent rating action increased the evaluation to 60 percent from December 29, 2008, reduced the schedular rating to 10 percent effective April 26, 2010, and increased the schedular rating to 60 percent from July 9, 2014.  

The Board remanded this matter in February 2015 for further development.  

In September 2015, the Veteran filed a claim for entitlement to TDIU, naming the heart disease as a primary cause for his unemployability.  The Court has held that TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter is not yet ripe for a decision by the Board.  Of note, after the Veteran filed a formal claim for TDIU in September 2015 (and after the most recent supplemental statement of the case (SSOC) was issued in May 2015), the RO has begun development for TDIU, including obtaining a VA examination in December 2015 to address the current extent of his heart disability including on his employability.  Evidence from the December 2015 VA examination pertains to the increased rating claim.  The Veteran has not waived AOJ review of this evidence.  Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims file must be referred to the agency of original jurisdiction (AOJ) for consideration.  

The Board also notes that given that the TDIU claim is based on his heart disability and is inextricably intertwined with the heart claim, the ongoing development for the TDIU claim is pertinent to the increased rating claim and a final decision on the merits would be premature.

Accordingly, the case is REMANDED for the following action:

After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated this claim.  Specific consideration should be given to all evidence received since the last SSOC.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) which addresses the TDIU claim and afforded an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




